Exhibit 10.18

 

Holland & Knight LLP

633 West Fifth Street, 21st Floor

Los Angeles, CA 90071

 

May 28, 2010

 

Assistant County Counsel

Office of the Sonoma County Counsel

575 Administration Drive

Santa Rosa, California   95403

 

Dear Mr. Goldstein:

 

This letter confirms our mutual understanding of the implementation of
Section XVI Revenue And Mitigation Costs of the Memorandum of Agreement (“MOA”)
dated March 18, 2008, between Sonoma County and the Dry Creek Rancheria Band of
Pomo Indians (“Tribe”), and that the following payments and schedule meet the
requirements of the subsections indicated:

 

1.     Under subsection 16.4.1, the Tribe fulfilled its obligation to pay the
“Initial Installment” of $7,500,000;

 

2.     Under subsection 16.4.4, the Tribe fulfilled its obligation to pay the
first additional installment by June 30, 2009, of $2,800,000;

 

3.     Under subsection 16.4.5, due to the fact that Phase I of the Resort
Project has not yet opened, the Tribe is fulfilling its obligations by paying
the County on or before June 30, 2011, the sum of $3,500,000.  Notwithstanding
this payment, and the payment of the balance of the funds due under this
section, as set forth below, upon the opening of Phase I of the Resort Project,
as defined in said subparagraph, an additional $5,000,000 shall be paid to the
County;

 

4. Regardless of the date of Opening of Phase I of the Resort Project, under
subsections 16.4.6 and 16.4.7, the Tribe shall pay the County on or before
June 30 in each of the years indicated, the following amounts:

 

a.  In 2012, the sum of $5,000,000, plus 4% thereof ($200,000), plus one-third
of the $1,500,000 balance under subsection16.4.5 ($500,000), plus 5% thereof
($75,000), for a total payment of $5,775,000;

 

b. In 2013, the sum of $5,200,000, plus 4% thereof ($208,000), plus one half of
the $1,000,000 balance under subsection 16.4.5 ($500,000), plus 5% thereof
($50,000), for a total payment of $5,958,000;

 

c. In 2014, the sum of $5,408,000, plus 4% thereof ($216,320), plus the balance
under subsection 16.4.5 ($500,000), plus 5% thereof ($25,000), for a total
payment of $6,149,320; and

 

--------------------------------------------------------------------------------


 

d. On or before June 30 of each year thereafter through the term, the sum of
$5,624,320, adjusted annually by 4% as provided in Section 16.4.7.

 

All examples in subsection 16.4.7 shall be revised accordingly and the
contributions shall be made to comply with subsection 16.4.8, so that by July 1,
2020 (without regard to Transient Occupancy Tax equivalent payments and the
above stated 5% payments totaling $150,000) the Tribe shall pay the County an
amount equal to no more and no less than $75,000,000 (excluding any obligations
that may occur pursuant to subsection 16.12).

 

5. Compliance and payment in accordance with the foregoing clarifying
adjustments, in lieu of any other purported payment requirements and due dates
under said subsections, shall not constitute a breach or default of the MOA. 
This implementation plan is based on the acknowledgment by both the County and
Tribe that, if applicable, neither side intends to institute the Reopener
Provisions under Section XVII based upon developments as of the date of this
letter.

 

6. Except for the agreed upon MOA payment implementation plan stated above, no
changes has been made to the MOA.

 

By signing this letter below, each party confirms that it has the authority to
consent and has agreed to the above MOA implementation plan.

 

 

Very truly yours,

 

 

 

/s/ Jerome L. Levine

 

JEROME L. LEVINE

 

Attorney for Dry Creek Rancheria Band of Pomo Indians

 

 

/s/ Gus Pina

 

Gus Pina, Acting Chairman,

 

Dry Creek Rancheria Band of Pomo Indians

 

 

 

/s/ Veronica Ferguson

 

Veronica Ferguson

 

County Administrator

 

 

 

Approved as to

 

Form and Content:

 

 

 

/s/ Bruce Goldstein

 

BRUCE GOLDSTEIN

 

Assistant County Counsel

 

Office of the County Counsel

 

Attorneys for the County of Sonoma

 

 

--------------------------------------------------------------------------------